UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JAQUELINE CORBETT,                                  )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )    Civil Case No. 11-1751 (RJL)
                                                    )
TINA JENNIFER, eta/.                                )
                                                    )
              Defendants.                           )


                                         ORDER

       For the reasons set forth in the Memorandum Opinion entered this date, it is this

2-7   r---
      day of August, 2012, hereby

       ORDERED that the defendants' Motion to Dismiss [#3] is GRANTED.

       ORDERED that plaintiffs Complaint [#1] is DISMISSED.

       SO ORDERED.
                                                          ).




                                                 ~
                                                 RICHARD .          N
                                                 United States District Judge